Citation Nr: 1007573	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell,  Counsel

INTRODUCTION

The Veteran had active service from January 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board affirmed the initial evaluation assigned by the RO 
in a decision dated November 29, 2006.  The Veteran appealed 
the November 2006 Board decision to the United States Court 
of Appeals for Veterans Claims (Court), which in a June 2008 
Order, granted a June 2008 Joint Motion for Remand of the 
case to the Board.  Although not specifically stated in the 
Court's Order, such Remand action serves to vacate the 
November 29, 2006 Board decision.  In a September 2008 
decision, the Board again denied the Veteran's claim for an 
increased evaluation for his service-connected PTSD.  The 
Veteran appealed the September 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a June 2009 Order, granted a June 2009 Joint Motion 
for Remand of the case to the Board.  Although not 
specifically stated in the Court's Order, such Remand action 
serves to vacate the September 24, 2008 Board decision.   

The issue of entitlement to TDIU is addressed in the remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Throughout the entire rating period on appeal, the competent 
clinical evidence demonstrates that the Veteran's PTSD has 
been manifested by irritability, anxiety, anger, nightmares, 
hypervigilance, exaggerated startle response, and impaired 
sleep, with Global Assessment of Functioning (GAF) scores of 
between 42 and 65. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the Veteran's claim for 
a higher initial evaluation for PTSD, the August 2003 rating 
decision granted the veteran's claim of entitlement to 
service connection for PTSD, and such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  In this regard, a March 2004 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for evaluating a mental 
disorder, and included a description of the rating formulas 
under that diagnostic code.  Thus, the appellant has been 
informed of what was needed to achieve a higher schedular 
rating.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
evaluation for his service-connected PTSD.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, Social Security Administration records, VA 
examination reports, and a private opinion by a vocational 
expert.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007);  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411, a 30 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
mild memory loss, such as forgetting names, directions, 
recent events.  

A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

Service connection has been established for PTSD, effective 
from September 20, 2000.  As such, the rating period on 
appeal is from September 20, 2000. 

The record establishes that the Veteran's mental health has 
been evaluated on numerous occasions, including on VA 
examinations, between September 2000 and November 2009.  
During this time examiners described the Veteran's personal 
hygiene as neat, well-groomed, and appropriately dressed.  
Examiners also reported that the Veteran was alert and 
oriented to time, person, and place, had fair insight and 
judgment, was goal-directed and organized, and had 
appropriate thoughts, normal speech, intact long and short 
term memory, and no formal thought disorder.  Examiners also 
reported that the Veteran denied experiencing suidcidal or 
homicidal ideations, intents, or plans, psychotic symptoms, 
delusions or hallucinations, or obsessive thinking or 
ritualistic behavior, or impaired impulse control.

However, during this time, the Veteran indicated that he 
experienced anxiety, depression, sleep impairment, 
nightmares, difficulty concentrating, memory loss, 
flashbacks, intrusive thoughts, anger, irritability, and 
exaggerated startle response.  The Veteran has also reported 
that he experiences hypervigilence.  Indeed, on VA 
examination, in May 2003, the Veteran reported that he had 
slept on his couch for 30 years so as to monitor the door.  
Examiners have also reported that the Veteran had a 
restricted affect. 

With respect to occupational functioning, the Veteran has 
stated that his PTSD has made it difficult for him to hold a 
job.  A September 2001 VA psychosocial assessment shows that 
the Veteran reported that he currently worked part-time 
mixing pizza dough for his cousin and occasionally tended bar 
for a friend.   However, he indicated that he had not had 
steady employment for 12 to 13 years and that his roommate 
footed most of the bills.  He also reported that his last 
full-time employment was doing security work for Brinks and 
he left such job because he felt uncomfortable carrying a 
gun.  The Veteran further indicated that he had walked off of 
many jobs because he had problems taking orders from 
superiors and had problems working because he would not let 
anyone tell him what to do.  

In a May 2003 VA examination report, the Veteran reported 
that after the military, he worked in a bakery setting for 
about 20 years.  He next worked for Federal Armor for about 
three or four years and then worked for Brinks for about five 
years, but quit that job because he began thinking about 
shooting foreigners with the weapon that was provided to him 
by the security company.  Since that time he had worked 
occasionally at his cousin's pizza restaurant, where he made 
$50.00 per day and at a friend's bar, where he could make 
between $200.00 to $300.00 per night.  He indicated that such 
job was good for him because he did not have to interact with 
others.  The Veteran also reported that he had never been 
fired from a job.

With respect to social functioning, the Board acknowledges 
the letters from Dr. M.G.M. and Dr. L.D.K., which indicated 
that the Veteran suffers from social isolation.  However, an 
August 2001 treatment note reflects that the Veteran reported 
that he felt close to his daughter and had two close friends 
that he could talk to and a large number of casual friends.  
Additionally, in a September 2001 treatment record, the 
Veteran indicated that he had a very close relationship with 
his mother and siblings, including seeing his sister and 
mother at least once a week.  He further indicated that his 
greatest strength was treating people well and that is why he 
had so many friends.  However, he also indicated that he did 
not have any hobbies and did not do anything for fun and that 
he mostly watched TV at home, but occasionally went to a bar 
on weekends to watch football games.  Additionally, on VA 
examination in May 2003, the examiner noted that the Veteran 
got along great with his daughter and that he was "happy" 
when she was around.  He also enjoyed spending time with his 
friend who owned a bar, his cousin, and another friend at a 
Car-X shop.  However, he also indicated that he did not 
endorse any enjoyable activities and that he felt guilty if 
he enjoyed himself.  

With respect to specific opinions about the nature and 
severity of the Veteran's PTSD, D.C., Ph. D., in a July 2002 
private psychiatric evaluation report, stated that it was his 
opinion that the Veteran could understand, remember, and 
carry through simple one and two step job instructions.  He 
further indicated that the Veteran could maintain 
concentration and attention, was mildly impaired in being 
able to relate to co-workers and the public, was mild to 
moderately impaired in his ability to relate to bosses 
because of his anger, and had moderately reduced stress 
tolerances.  It was reported as vocational history that the 
Veteran had had approximately 15 jobs, had last worked eleven 
years ago as an armored guard, and had been fired three times 
for not showing up.  It was also indicated that the Veteran 
reported that he would not show up because he would be 
"thinking about stuff."  Dr. D. C. indicated that the 
Veteran's social functioning was not as impaired as one would 
expect.  According to Dr. C., although the Veteran emphasized 
avoiding others and taking orders from others, he interacted 
with his ex-wife, went to a bar, interacted with a friend who 
owns the bar, ran errands, and attended to his self-care 
adequately.  

However, in March 2004 and October 2004 letters, M.G.M., 
Ph.D., reported that the Veteran's report of part-time work 
did not accurately reflect the true nature of the Veteran's 
situation.  According to Dr. M., the Veteran only worked 
infrequently, for a few hours a month at the pizza shop and 
bar with a great deal of support.  She further indicated that 
the Veteran was not able to tolerate people, crowds, or 
anything unpredictable and that he had a very quick trigger 
and would throw people out of the bar without notice.  The 
Veteran further indicated that his work at the pizza shop was 
only pick up and that he worked in the back by himself mixing 
up pizza dough.  Moreover, Dr. M. noted that if the Veteran's 
close friend and cousins did not run the bar and pizza shop 
that he would not be able to hold the jobs without that kind 
of strong connection.  Significantly, Dr. M. also indicated 
that the claim did not appear to reflect the enormous 
problems that the Veteran had with getting along with other 
people and that although the Veteran could talk about 
friends, he isolated himself almost all of the time and the 
only thing in his life that he felt emotionally connected to 
was his dog.  Moreover, Dr. M., who noted that the Veteran's 
current and past GAF score was 45, indicated that the 
Veteran's PTSD symptoms caused him significant impairment in 
terms of his family relationships, work, mood, behavior, and 
judgment. 

Likewise, in another March 2004 letter, L.D.K., M.D., also 
commented that the Veteran's PTSD symptoms impair his ability 
to work.  According to  Dr. K., who indicated that she had 
been treating the Veteran for PTSD, she believed that the 
Veteran would not be able to function consistently in any 
work setting, due to his irritability, concentration 
problems, and other PTSD symptoms.

The report of a September 2, 2008 VA neuropsychological 
evaluation noted that test results demonstrated that the 
Veteran consistently performed in the unimpaired range of 
measures of neurocognitive functioning.  Basic visual-spatial 
perception and construction appeared intact.  Overall verbal 
and nonverbal memory appeared intact, and his immediate and 
delayed recall were in the average range.  On measures of 
executive functioning, he demonstrated intact performance.  
On measures of depression, he scored in the moderately to 
severely depressed range.  Clinical interview was significant 
for persistent PTSD symptoms, recurrent nightmares every 
night, frequent recurrent intrusive thoughts and flashbacks 
regarding his Vietnam experience, and persistent guilt 
related to his Vietnam combat experience.  It was opined that 
the intense level of PTSD and depressive symptoms have to be 
considered as contributing to the Veteran's reported memory 
lapses, and that the reported memory lapses seem to coincide 
with his being distracted by intrusive thoughts regarding 
Vietnam.

In a September 2009 Adult Mental Impairment Questionnaire, 
Dr. L. D. K. reported that the Veteran exhibited marked 
diminished interest or pleasure in almost all activities, 
sleep disturbance, psychomotor agitation or retardation, 
difficulty concentrating or thinking, thoughts of suicide or 
acts, decreased energy, feelings of guilt or worthlessness, 
generalized persistence anxiety, recurrent and intrusive and 
recollections of a traumatic experience, including dreams, 
which were a source of marked distress, and recurrent and 
intrusive recollections of a traumatic experience, including 
dreams, which were a source of marked stress.  Dr. K. also 
indicated that the Veteran had:

1)  Extreme (no useful ability to 
function in this area) impairment with 
regard to maintaining regular attendance 
and being punctual with customary 
tolerance; accepting instructions and 
criticisms from supervisors; behaving in 
an emotionally stable manner; relating 
predictable in social situations; dealing 
on a sustained basis with the stress of 
getting to work regularly, having 
performance supervised; and remaining in 
the work place for a full day.
	
2)  Marked (ability to function in the 
area is seriously limited, but not 
precluded) impairment in the ability to 
follow work rules; understand, remember 
and carry out very short and simple 
instructions on a sustained basis; 
understand, remember and carry out 
detailed, but not complex job 
instructions; understand, remember and 
carry out complex job instructions; 
perform activities within a schedule; 
working in coordination with or proximity 
to co-workers without distracting or 
being distracted by them; interacting 
appropriately with the general public; 
responding appropriately to changes in 
the work setting; maintaining social 
functioning, including the ability to get 
along with family, friends, neighbors 
(impaired social functioning may be 
demonstrated by a history of social 
isolation, altercations, evictions, 
firing, fear of strangers or 
inappropriate response to persons in 
authority or uncooperative behavior 
involving co-workers); maintaining 
concentration, persistence or pace, so as 
to complete tasks in a timely manner in 
work or work-like settings.

3)  Moderate (ability to function in this 
area is limited but satisfactory) 
impairment with respect to the ability to 
function independently; making simple 
work-related decisions; being aware of 
normal hazards and taking appropriate 
precautions.

4)  Less than moderate (ability to 
function in this area is not limited by 
mental impairment) impairment with regard 
to the ability to adhere to basic 
standards of neatness and cleanliness; 
performing daily activities, such as 
independently and effective cleaning, 
shopping, cooking, using public 
transportation, paying bills, maintaining 
a residence, caring for grooming and 
hygiene, and so forth.

Based on the findings from the questionnaire, Dr. L. D. K. 
indicated that the Veteran had major impairment in social 
interactions secondary to his PTSD and that he had been 
unable to significantly lessen his PTSD symptoms in spite of 
his active participation in treatment.  Supporting rationale 
was not provided for the conclusions.  However, it was 
indicated that the Veteran socially isolated himself because 
he easily got irritated and angry with people and was fired 
from or left many jobs in the past.

In November 2009, W. T. C., a vocational expert, after 
reviewing Dr. L. D. K.'s September 2009 adult mental 
impairment questionnaire, noted that:

When working one is expected to perform 
at a consistent level, be effective in 
performing the work and be reliable.  To 
be reliable one must regularly be present 
at work, usually get to work on time, and 
consistently work at a productive level.  
Having even moderate limitations in 
several areas that are central to work 
reliability, work efficiency, and 
performing on a consistent basis clearly 
precludes one from performing any work 
that [the Veteran] may have performed in 
the past, any work to which any of his 
acquired skills, if he has any, transfer, 
as well as any other unskilled or 
semiskilled work activity.  Limitations 
of this kind cannot even be accommodated 
in highly skilled work activity. 

W. T. C. further opined that the Veteran is permanently and 
totally occupationally disabled.  According to him, "there 
are no jobs in the local or national economies that [the 
Veteran] is able to perform.  This conclusion was reached 
considering the psychosocial limitations that he has as a 
result of his service-connected condition, PTSD.  Having 
extreme difficulties in five functional areas supports this 
conclusion without question."

In weighing the clinical evidence of record, the Board finds 
highly probative the evidence of the Veteran's documented GAF 
scores of 42, 45, 50, 55, 65, which demonstrates mild to 
serious symptomology and the fact that the Veteran has 
impaired impulse control, irritability, anxiety, anger, 
nightmares, hypervigilence, exaggerated startle response, 
impaired sleep, and difficulty in adapting to stressful 
circumstances.   The Board also finds highly probative the 
fact that examiners have reported that the Veteran's PTSD 
symptomatology caused mild to major social impairment and 
mild, mild to moderate, and significant, occupational 
impairment.  Therefore, the Board, in resolving all benefit 
of doubt in the Veteran's favor, concludes that the Veteran's 
PTSD more nearly approximates the criteria for a higher 70 
percent evaluation, throughout the period on appeal.  

The Board notes that the Veteran's current disability does 
not warrant an evaluation greater than 70 percent as it does 
not more nearly approximate the criteria required under 
Diagnostic Code 9411 for a 100 percent evaluation.  In this 
regard, the record does not definitively show that the 
Veteran experiences total occupational impairment due to his 
PTSD symptomatology.  The Board acknowledges that in a March 
2004 letter,  Dr. L. D. K., indicated that she believed that 
the Veteran would not be able to function consistently in any 
work setting due to his PTSD symptoms.  Likewise, in November 
2009, a private examiner opined that the Veteran was 
permanently and totally occupationally disabled.  However, 
the Board notes that such opinion was based only on a review 
of the September 2009 Adult Mental Impairment Questionnaire 
which, as noted above, had no supporting rationale, and not a 
review of the Veteran's entire clinical record.

Moreover, the record, including a September 2001 psychosocial 
assessment and May 2003 and January 2005 VA examination 
reports, demonstrate that the Veteran reported working part-
time and/or occasionally at his cousin's pizza restaurant 
and/or at a friend's bar.  Further, in July 2002, a private 
examiner indicated that the Veteran was only "mildly 
impaired" in being able to related to co-workers and the 
public, and was "mild to moderately impaired" in his 
ability to relate to bosses because of his anger.  Further, 
in a March 2004 letter, Dr. M., one of the Veteran's treating 
examiners, indicated that the Veteran's PTSD symptomatology 
only caused "significant impairment" in terms of his work.  
Additionally, the examiner from the September 2009 Mental 
Impairment Questionnaire did not specifically indicate that 
the Veteran was totally occupationally impaired as a result 
of his PTSD.  Indeed, while the examiner indicated that the 
Veteran had extreme (no useful ability to function in this 
area) impairment with the stress of getting to work 
regularly, having his work supervised, and remaining in the 
work place for a full day, she also reported that he only had 
marked (seriously limited ability to function in this area, 
but not precluded) impairment in his ability to follow work 
rules, understand, remember and carry out very short and 
simple instructions on a sustained basis, understand, 
remember, and carry out complex job instructions, perform 
activities within a schedule, work in coordination with or 
proximity to co-workers without distracting or being 
distracted by them, or respond appropriately to changes in a 
work setting, or maintain concentration, persistence or pace 
so as to complete tasks in a manner in work or work-like 
settings.  She also indicated that the Veteran had moderate 
(limited but satisfactory ability to function in this area) 
impairment in his ability to make simple work-related 
decisions.  Reported findings on a September 2008 
neuropsychological evaluation provided test results which 
demonstrated intact executive functioning, and unimpaired 
memory, albeit while severely depressed with intense PTSD 
symptoms.

Further, the evidence does not demonstrate that the Veteran 
experiences total social impairment as a result of his PTSD 
symptoms.  Indeed, the record demonstrates that the Veteran 
has reported that he is very close to his family, including 
his mother, daughter, a grandchild, a sister, and a cousin 
with whom he spends time, and has at least two close friends, 
and numerous social acquaintances.  The September 2009 
reported conclusion by Dr. L.D.K. in an Adult Mental 
Impairment Questionnaire, that the Veteran was socially 
isolated, is inconsistent with, and not reconciled with, the 
above facts.  

Moreover, the record, including the May 2003 and January 2005 
VA examination and the September 2009 mental impairment 
questionnaire, does not demonstrate that the Veteran 
experiences gross impairment in thought processes or 
communication or that he was disoriented to time or place.  
Indeed, on VA examination in May 2003 and January 2005, the 
examiners reported that the Veteran did not display any 
impairment in his thought processes or ability to communicate 
and his thoughts were goal directed.  Further, the January 
2005 VA examination report, and September 2008 
neuropsychological report, show that the Veteran was oriented 
to person, place, and time.

Further, the record does not show that the Veteran 
experiences persistent delusions or hallucinations or grossly 
inappropriate behavior.  On VA examination in May 2003 and 
January 2005, the examiners reported that the Veteran denied 
experiencing hallucinations or delusions and that he had good 
eye contact and was co-operative and spontaneous during 
evaluation.  Likewise, the September 2009 VA mental 
impairment questionnaire indicates that the examiner did not 
indicate that the Veteran experienced hallucinations, 
delusions or paranoid thinking.  Additionally, although the 
September 2009 mental impairment questionnaire shows that the 
Veteran reported that he experienced thoughts or acts of 
suicide, he denied experiencing such symptoms on VA 
examination in May 2003 and December 2005 and there is no 
evidence that he is in persistent danger of hurting himself 
or others.  

The evidence does not show that the Veteran displays 
intermittent inability to perform activities of daily living.  
Indeed on VA examination in January 2005, the examiner 
reported that the Veteran was able to maintain his own 
activities of daily living.  Additionally the September 2009 
VA mental impairment questionnaire shows that the Veteran's 
ability to adhere to basic standards of neatness and 
cleanliness and his ability to perform daily activities was 
less than moderate (i.e.-- his ability to function in these 
areas were not limited by mental impairment).

Additionally, although the record demonstrates that the 
Veteran has reported experiencing memory loss, there is no 
evidence that such memory loss was for names of close 
relatives, his own occupation, or his own name.  Further, the 
September 2008 VA neuropsychology report shows that the 
examiner found that the Veteran's neurocognitive functions 
appeared intact with no suggestion for dementia, primary 
memory disorder, or other neurocognitive function.
 
Therefore, in light of the clinical findings of record, the 
Board finds that the 70 percent disability evaluation granted 
in this decision adequately compensates the Veteran for the 
occupational and social impairment that he experiences as a 
result of his PTSD symptomatology.  The Board has resolved 
all reasonable doubt in the Veteran's favor and has 
considered whether a higher evaluation can be granted under 
other potentially applicable diagnostic codes.  However, the 
preponderance of the evidence is against assignment of a 
higher evaluation.


ORDER

Entitlement to an evaluation of 70 percent, but no higher, 
for PTSD, is granted, subject to the applicable law governing 
the award of monetary benefits.  


REMAND

The Board finds that a November 2009 statement submitted by 
the Veteran's attorney can be construed as raising the issue 
of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
U.S. Court of Appeals for Veterans Claims recently held that 
a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted. Id at 455.  As the RO has 
not yet considered whether the Veteran is entitled to TDIU, 
the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with 
a letter satisfying the duty to notify 
and assist provisions with respect to his 
claim of entitlement to TDIU.  The 
Veteran should be requested to complete a 
provided VA Form, 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

2.  The Veteran should be afforded a VA 
examination to discuss the effect of the 
Veteran's sole service-connected 
disability, PTSD, on his ability to work.  
The examiner should also describe what 
types of employment activities are 
limited because of the Veteran's service-
connected disability and what type of 
employment, if any, is feasible given his 
functional impairment.  Finally, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
disability renders him unable to obtain 
or maintain substantially gainful 
employment.

The claims folder, including a copy of 
this Remand, should be reviewed in 
conjunction with such examination and the 
examination reports should indicate that 
such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.

3.  The RO must then adjudicate the issue 
of entitlement to a TDIU.  If the claim 
remains denied, the Veteran and his 
attorney must be provided a Statement of 
the Case.  The claim must be returned to 
the Board for further appellate review as 
necessary.
	
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


